2014 IL 116054



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 116054)

     ELIZABETH KEATING et al., Appellants, v. THE CITY OF CHICAGO, Appellee.


                              Opinion filed November 20, 2014.



        PER CURIAM:

                                          OPINION

¶1       In this case, two Justices of this Court have recused themselves and the remaining
     members of the Court are divided so that it is not possible to secure the constitutionally
     required concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, § 3).
     Accordingly, the appeal is dismissed. The effect of this dismissal is the same as an
     affirmance by an equally divided court of the decision under review but is of no
     precedential value. See Perlman v. First National Bank of Chicago, 60 Ill. 2d 529, 530
     (1975).

¶2      KARMEIER and BURKE, JJ., took no part.